               Case 20-10475-BLS        Doc 122     Filed 03/13/20     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
                               DELAWARE DIVISION



IN RE:                                          §
                                                §
                                                §           CASE NO. 20-10475
CRAFTWORKS PARENT, LLC                          §
                                                §
                                                §
       DEBTOR(S)                                §           CHAPTER 11
                                                §



                               NOTICE OF REQUEST
                      FOR SERVICE OF NOTICES AND PLEADINGS

       PLEASE TAKE NOTICE that the undersigned hereby enters a request for notice on

behalf of

       Nueces County                  Cameron County                Hidalgo County
       City of Harlingen              Hays CISD                     City of McAllen
       Harlingen CISD                 McLennan County

         secured creditor(s) in the above-referenced proceeding. The undersigned hereby requests

notice and copies of all motions, notices, reports, briefs, applications, adversary proceedings,

proposed orders, confirmed copies of orders, any proposed disclosure statement or plan of

reorganization that has been filed with the court, any additional documents or instruments filed in

the above-referenced proceeding and any other matter in which notice is required pursuant to 11

U.S.C § 1109(b), Bankruptcy Rule 2002(a) and (b), and 9013 of the Federal Rules of Bankruptcy

Procedure.




                                                1
              Case 20-10475-BLS         Doc 122     Filed 03/13/20     Page 2 of 2




       Copies should be mailed to the secured creditors in care of the undersigned at the address

set forth below.


                                                 Respectfully Submitted,

                                                 LINEBARGER GOGGAN
                                                 BLAIR & SAMPSON, LLP
                                                 P.O. Box 17428
                                                 Austin, Texas 78760
                                                 (512) 447-6675 (Telephone)
                                                 (512) 443-5114 (Facsimile)


                                                 By: /s/ Diane Wade Sanders
                                                     DIANE WADE SANDERS
                                                     State Bar No. 16415500




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served
electronically or mailed by first class mail to the parties listed below on this 13th day of March,
2020.


BRYAN M. KOTLIAR
KATTEN MUCHIN ROSENMAN LLP
575 MADISON AVENUE
NEW YORK, NY 10022

US TRUSTEE (DELAWARE)
844 KING STREET, RM 2207
LOCK BOX #35
WILMINGTON, DE 19899-0035


                                                     /s/ Diane Wade Sanders
                                                        Diane Wade Sanders




                                                2
